Name: Commission Regulation (EEC) No 3531/85 of 12 December 1985 laying down certain technical and control measures relating to the fishing activities of vessels flying the flag of Spain in the waters of the other Member States, except Portugal
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 Avis juridique important|31985R3531Commission Regulation (EEC) No 3531/85 of 12 December 1985 laying down certain technical and control measures relating to the fishing activities of vessels flying the flag of Spain in the waters of the other Member States, except Portugal Official Journal L 336 , 14/12/1985 P. 0020 - 0026 Finnish special edition: Chapter 4 Volume 2 P. 0055 Spanish special edition: Chapter 04 Volume 4 P. 0049 Swedish special edition: Chapter 4 Volume 2 P. 0055 Portuguese special edition Chapter 04 Volume 4 P. 0049 *****COMMISSION REGULATION (EEC) No 3531/85 of 12 December 1985 laying down certain technical and control measures relating to the fishing activities of vessels flying the flag of Spain in the waters of the other Member States, except Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the second subparagraph of Article 163 (3) thereof, Whereas technical procedures must be established for the determination and supervision of Spanish vessels authorized to fish at the same time in the waters of other Member States, except Portugal; Whereas the Act of Accession provides for a system of lists of authorized vessels and for a system of notifying vessels movements and of notifying catches to the Commission, in addition to the provisions laid down in Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of Member States (1) as amended by Regulation (EEC) No 1729/83 (2); Whereas, pursuant the second subparagraph of Article 163 (2) of the Act of Accession, as from 1 January 1986, all the provisions relating to the specialized fishing activities referred to in Article 160 (1) of the said Act, should be identical to those applicable before the entry into force of that Act; Whereas it is therefore necessary to provide for the issue of fishing licences by the Commission and to adopt certain technical measures for the conservation of resources which shall apply without prejudice to the measures laid down in Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources (3), as last amended by Regulation (EEC) No 3625/84 (4); Whereas, pursuant to Article 2 (3) of the Treaty of Accession, the institutions of the Community may adopt before accession the measures referred to in Article 163 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The technical and control measures hereinafter laid down shall apply in the waters falling under the sovereignty or jurisdiction of the Member States except Spain and Portugal and covered by the International Council for the Exploration of the Sea (ICES) to vessels flying the flag of Spain and registered and/or recorded at a port located on territory covered by the common fisheries policy. Article 2 1. Each year, not later than one month before the beginning of the period of fishing authorization concerned, the Spanish authorities shall forward to the Commission lists of the vessels which may exercise the specialized fishing activities referred to in point 2 of Annex I. A separate list shall be forwarded for each type of fishing. 2. The lists referred to in paragraph 1 may be revised on the first day of every month; any alterations thereto shall be notified to the Commission by the 15th day of the preceding month. 3. The lists referred to in paragraph 1 shall provide the following information on each vessel: - name of the vessel, - registration number, - external identification letters and numbers. - port of registry, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, the members thereof, - gross tonnage and overall length, - engine power, - call sign and radio frequency. Article 3 1. The Spanish authorities shall communicate to the Commission proposals for the periodic lists referred to in the second subparagraph of Article 163 (1) of the Act of Accession, specifying the vessels which may fish at the same time, in accordance with Articles 158 and 160 of the Act of Accession and with the following procedure: (a) in the case of the vessels referred to in points 1 and 2 (a), (b), (f) and (g) of Annex I, at least 15 days before the date set for the entry into force of such lists; in the case of the vessels referred to in points 1 and 2 (g) of Annex I, the lists shall cover a period of at least one calendar month; in the case of thevessels referred to in point 2 (a) (b) and (f) of Annex I, the lists shall cover a period of at least two calendar months; (b) in the case of the vessels referred to in point 2 (c) and (d) of Annex I, at least four working days before th date set for the entry into force of such lists; the lists shall cover a period of one calendar month in the case of vessels mentioned in point 2 (c) of Annex I and at least two weeks in the case of those mentioned in point 2 (d) of the said Annex; (c) in the case of the vessels referred to in point 2 (e) of Annex I, at least two working days before the date set for the entry into force of such lists; the list shall cover a period of one day. 2. The monthly periodic list of the vessels referred to in points 1 and 2 (c) of Annex I shall specify on a day-by-day basis the vessels authorized to fish at the same time; each vessel referred to in point 1 of Annex I must appear on the list for at least six consecutive days, and each vessel referred to in point 2 (c) of Annex I must appear on the list for at least two consecutive days. The Spanish authorities shall take such administrative measures as are appropriate to ensure that the vessels referred to in point 1 of Annex I cannot leave the port from which they operate before the date corresponding to that fixed in the periodic list for the pursuit of fishing in the zone in question taking into account the usual transit time taken to reach the nearest geographical limits of the said zone. They shall also ensure that the vessels have re-entered the port from which they operate, in accordance with the corresponding transit time. In addition, the Spanish authorities shall cooperate with the competent authorities to ensure that movements of these same vessels sailing from a port of another Member State shall be in accordance with the terms and conditions authorizing the types of fishing as referred to in Annex I. 3. In the case of the vessels referred to in point 2 (d) of Annex I, the periodic list shall comprise groups of vessels, each consisting of not more than three vessels. The number of such groups may not exceed the number specified in the fourth column at point 2 (d) of Annex I. A vessel may be named in one group only. A group may not receive more than one of the licences referred to in Article 4. 4. Each of the periodic lists shall provide the following information on each vessel: - name and registration number of the vessel, - call sign, - name(s) and address(es) of the owner(s) or charterer(s) and, if the owner is a corporate body or a partnership, the members thereof, - where appropriate, the coefficient specified in Article 158 (2) of the Act of Accession, - period for which permission to fish is requested, - intended method of fishing, - intended area of fishing, - in the case of the vessels referred to in point 1 of Annex I, a statement as to whether the vessel is to fish for non-demersal species. 5. The Commission shall examine the proposals referred to in paragraph 1 and shall draw up the periodic lists, which it shall forward to the Spanish authorities and to the control authorities concerned, in accordance with the following timetable: - in the case of vessels referred to in paragraph 1 (a) above at least four working days before their entry into force, - in the case of vessels referred to in paragraph 1 (b) above at least two working days before their entry into force, and - in the case of vessels referred to in paragraph 1 (c) above at least one working day before their entry into force. 6. If, in the case of the vessels referred to in point 2 (c), (d) and (e) of Annex I, the Commission does not receive propsals for a new periodic list within the time limit specified in the first paragraph of this Article, the rules in force for the last day of the current period shall remain applicable until a new list has been established in accordance with the procedure laid down in this Article. 7. The Spanish authorities may request the Commission to replace a vessel named on a periodic list but unable for reasons of force majeure to fish during the period specified, or any part thereof. Any vessel replaced must be included in the corresponding lists referred to in the third column of Annex I. The Commission shall, without delay, notify any alterations to the corresponding periodic lists to the Spanish authorities and to the control authorities concerned referred to in paragraph 5. No replacement vessel may be authorized to fish until the date indicated by the Commission in its notification. Article 4 1. The vessels referred to in point 2 (a), (b) and (d) of Annex I which are named on a periodic list approved by the Commission may fish only if they keep on board a licence issued by the Commission at the request of the Spanish authorities. In the case of vessels referred to in point 2 (a) and (b) of Annex I, the request for licences shall be submitted at the time of communication of the proposals for the periodic lists referred to in Article 3 (1). In the case of vessels referred to in point 2 (d) of Annex I, the request for licences shall be submitted at the moment of forwarding the lists of vessels referred to in Article 2. 2. In the case of the vessels referred to in point 2 (a) and (b) of Annex I, each licence shall be issued for not more than three vessels, a description of each of which vessel shall be given on the licence. 3. In the case of the vessels referred to in point 2 (d) of Annex I, licences shall be issued for the entire period of fishing authorization, without naming the vessels and subject to the maximum number specified in the fourth column of Annex I at point 2; any vessel engaged in fishing must be in possession of such a licence. 4. Licences shall be issued for a period of at least two calendar months. Article 5 A vessel may appear on more than one of the lists referred to in Article 2. A vessel may appear on only one periodic list, with the exception of a vessel fishing for tuna, which may also appear on the list of vessels fishing for anchovy for use as live bait. Article 6 1. Vessels authorized to fish for tuna may not keep on board any fish or fish products other than Thunnidae, with the exception of anchovies intended for use as live bait. 2. Vessels authorized to fish for Ray's bream may not keep on board any fish or fish products other than that species, with the exception of the species intended for use as bait, provided that the quantities strictly necessary for this purpose are not exceeded. Article 7 The skippers, or if necessary the owners, of vessels authorized to fish must comply with the special conditions laid down in Annex II. The Commission shall amend, upon receipt of a proposal from the Member State concerned, the details concerning the competent national control authorities as mentioned in point 7 of Annex II. Article 8 Without prejudice to Regulation (EEC) No 171/83, the following technical measures shall apply to vessels flying the flag of Spain, as referred to in point 2 of Annex I: (a) the use of gill nets shall be prohibited; (b) vessels may keep on board no fishing gear other than that necessary for the type of fishing for which they are authorized; (c) each long liner may cast not more than two long lines per day; the maximum length of each of these long lines shall be fixed at 20 nautical miles; the distance betweem snoods may not be less than 2,70 metres; (d) vessels fishing for Ray's bream may keep on board no fishing gear other than surface long lines. Article 9 The Spanish authorities shall notify the Commission, before the 15th day of each month, of the quantities caught by each vessel fishing for tuna and the quantities landed by such vessels at each port during the preceding month. Article 10 This Regulation shall enter into force on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 220, 29. 7. 1982, p. 2. (2) OJ No L 169, 28. 7. 1983, p. 14. (3) OJ No L 24, 27. 1. 1983, p. 14. (4) OJ No L 335, 22. 12. 1984, p. 3. ANNEX I TYPES OF FISHING REFERRED TO IN ARTICLES 158 AND 160 (1) OF THE ACT OF ACCESSION 1.2.3.4.5 // // // // // // Type of fishing // Zone // Total number of authorized vessels (basic list) // Number of vessels authorized to fish at the same time (periodical list) // Period of fishing authorization // // // // // // 1. Vessels engaged in the types of fishing referred to in Article 158 of the Act of Accession // V b, VI VII VIII a, b, c // 300 // 23 70 (1) 57 // 1. 1. to 31. 12. // 2. Vessels engaged in the types of specialized fishering referred to in Article 160 (1) of the Act of Accession // // // // // (a) Sardine boats (using seine nets, less than 100 grt) // VIII a, b, d // 71 // 40 // 1. 1. to 28. 2. and 1. 7. to 31. 12. // (b) Longliners less than 100 grt // VIII a // 25 // 10 // 1. 7. to 31. 12. // (c) Fishing from vessels not exceeding 50 grt carried out exclusively with fishing rods // VIII a, b, d // - // 64 // 1. 1. to 31. 12. // (d) Vessels fishing for anchovy as their main fishing activity // VIII a, b, d // - // 160 // 1. 3. to 30. 6. // (e) Vessels fishing for anchovy for live bait // VIII a, b, d // - // 120 // 1. 7. to 31. 10. // (f) Tuna fishing // All zones // // unlimited // 1. 1. to 31. 12. // (g) Vessels fishing for Ray's bream // VII g, h, j, k // - // 25 // 1. 10. to 31. 12. // // // // // (1) Standard vessels as defined in Article 158 (2) of the Act of Accession of which five may be allocated only for fishing for species others than demersal. ANNEX II Special conditions to be complied with by Spanish vessels authorized to fish in the waters of the other Member States, except Portugal A. Conditions to be complied with by all vessels: 1. A copy of these special conditions and, where appropriate, the fishing licence, must be on board the vessel. 2. The external identification letters and numbers of the licensed vessels must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen. The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced, altered, covered or otherwise obscured. B. Additional conditions to be complied with by all vessels, except those engaged in fishing for tuna, Ray's bream and vessels of less than 50 grt, fishing exclusively with rods and lines. 3. All vessels authorized to fish shall communicate the following particulars to the competent national control authorities specified in point 7, in respect of each of the movements listed below: - the name of the vessel, the name of the skipper, the call sign, the external identification letters and numbers and, where appropriate, the licence number; - the date, time, geographical position and ICES statistical square: 3.1.1 on each occasion the vessel enters the 200-nautical-mile fishing zone which lies off the coasts of the other Member States of the Community except Portugal, and which is covered by Community fisheries regulations; 3.1.2 on each occasion the vessel leaves the 200-nautical-mile fishing zone which lies off the coasts of the other Member States of the Community, except Portugal, and which is covered by Community fisheries regulations; 3.1.3 on each occasion the vessel moves from one ICES sub-area to another within the zones defined in 3.1.1 and 3.1.2; 3.1.4 on each occasion the vessel enters a port of the other Member States of the Community; 3.1.5 on each occasion the vessel leaves a port of the other Member States of the Community; 3.1.6 except in the case of vessels for which a licence is obligatory: 3.1.6.1 before the beginning of fishing operations ('active' communication); 3.1.6.2 on completion of fishing operations ('passive' communication). 4. All vessels shall communicate on entry into and on departure from the ICES zone in which they are authorized to fish, and weekly beginning on the date of the commencement of fishing operations, the following information in the order shown below, to the Commission of the European Communities at Brussels (telex 24189 FISEU-B): - name of the vessel, - call sign, - external indentification letters and numbers, - serial number of the message for the voyage in question, - indication of the type of message taking into account the various points mentioned in point 3, - geographical position and ICES statistical square, - quantity (in kilograms) of each species of fish in the holds, using the code given in point 5.3, - quantity (in kilograms) of each species caught since the previous transmission, - ICES statistical square in which the catches were taken, - quantity (in kilograms) of each species transferred to other vessels since the previous transmission, - name, call sign and, if applicable, external identification of the vessel to which the transfer was made, - name of the skipper. 5. The messages provided for in points 3 and 4 must be transmitted as follows: 5.1. All messages must be transmitted via a radio station on the list below: 1.2 // Name // Call sign // North Foreland // GNF // Humber // GKZ // Cullercoats // GCC // Wick // GKR // Portpatrick // GPK // Anglesey // GLV // Ilfracombe // GIL // Niton // GNI // Stonehaven // GND // Hebrides // GHD // Portshead // GKA // // GKB // // GKC // Land's End // GLD // Valentia // EJK // Malin Head // EJM // Boulogne // FFB // Brest // FFU // St. Nazaire // FFO // Bordeaux-Arcachon // FFC // Tarifa // EAC // Chipiona // // Finisterre // EAF // CoruÃ ±a // // Cabo PeÃ ±as // EAS // Machichaco // 5.2. If, for reasons of force majeure, it is impossible for the message to be transmitted by the authorized vessel, it may be transmitted on that vessel's behalf by another vessel. 5.3. The code to be used to indicate the quantities of fish on board as mentioned in point 4 (1): 1.2 // A. // Deep-water prawn (Pandalus borealis) // B. // Hake (Merluccius merluccius) // C. // Greenland halibut (Reinhardtius hippoglossoides) // D. // Cod (Gadus morhua) // E. // Haddock (Melanogrammus aeglefinus) // F. // Halibut (Hippoglossus hippoglossus) // G. // Mackerel (Scomber scombrus) // H. // Horse-mackerel (Trachurus trachurus) // I. // Round-nose grenadier (Coryphaenoides rupestris) // J. // Saithe (Pollachius virens) // K. // Whiting (Merlangus merlangus) // L. // Herring (Clupea harengus) // M. // Sand-eel (Ammodytes spp.) // N. // Sprat (Clupea sprattus) // O. // Plaice (Pleuronectes platessa) // P. // Norway pout (Trisopterus esmarkii) // Q. // Ling (Molva molva) // R. // Other // S. // Shrimp (Pandalidae) // T. // Anchovy (Engraulis encrassicholus) // U. // Redfish (Sebastes spp.) // V. // American plaice (Hypoglossoides platessoides) // W. // Squid (Illex) // X. // Yellowtail (Limanda ferruginea) // Y. // Blue whiting (Gadus poutassou) // Z. // Tuna are allowed to be retained on board or landed. // AA. // Blue ling (Molva dypterygia) // BB. // Tusk (Brosme brosme) // CC. // Dogfish (Scyliorhinus retifer) // DD. // Basking shark (Cetorhindae) // EE. // Porbeagle (Lamma nasus) // FF. // Squid loligo (Loligo vulgaris) // GG. // Ray's bream (Brama brama) // HH. // Sardine (Sardina pilchardus) // II. // Common shrimp (Crangon crangon) // JJ. // Megrim (Lepidorhombus) // KK. // Angler/Monk (Lophius spp.) // LL. // Norway lobster (Nephros norvegicus) // MM. // Pollack (Pollachius pollachius) 6. Without prejudice to the instructions laid down in the logbook of the European Communities all radio messages transmitted in accordance with points 3 to 5 shall be recorded in the said logbook. 7. National control authorities competent to receive the communications mentioned in point 3: 1.2 // FRANCE: // Cross A ChÃ ¢teau La Garenne F-56410 Etel Telex: CROSSAT 950519 // IRELAND: // Naval Supervisory Centre Haulbowline Cork Telex: CORK 24924 // UNITED KINGDOM: // Ministry of Agriculture, Fisheries and Food Great Westminster House Horseferry Road London SW 1P 2AE Telex: London 21274 FISHLN // // Departement of Agriculture and Fisheries for Scotland Chesser House Gorgie Road Edinburgh EH11 3 AW Telex: Edinburgh 727696 SODAFS (Thunnidae) (1) This list does not imply that all the species referred toP . NORWAY POUT ( TRISOPTERUS ESMARKII ) Q . LING ( MOLVA MOLVA ) R . OTHER S . SHRIMP ( PANDALIDAE ) T . ANCHOVY ( ENGRAULIS ENCRASSICHOLUS ) U . REDFISH ( SEBASTES SPP .) V . AMERICAN PLAICE ( HYPOGLOSSOIDES PLATESSOIDES ) W . SQUID ( ILLEX ) X . YELLOWTAIL ( LIMANDA FERRUGINEA ) Y . BLUE WHITING ( GADUS POUTASSOU ) Z . ARE ALLOWED TO BE RETAINED ON BOARD OR LANDED . AA . BLUE LING ( MOLVA DYPTERYGIA ) BB . TUSK ( BROSME BROSME ) CC . DOGFISH ( SCYLIORHINUS RETIFER ) DD . BASKING SHARK ( CETORHINDAE ) EE . PORBEAGLE ( LAMMA NASUS ) FF . SQUID LOLIGO ( LOLIGO VULGARIS ) GG . RAY'S BREAM ( BRAMA BRAMA ) HH . SARDINE ( SARDINA PILCHARDUS ) II . COMMON SHRIMP ( CRANGON CRANGON ) JJ . MEGRIM ( LEPIDORHOMBUS ) KK . ANGLER/MONK ( LOPHIUS SPP .) LL . NORWAY LOBSTER ( NEPHROS NORVEGICUS ) MM . POLLACK ( POLLACHIUS POLLACHIUS ) 6 . WITHOUT PREJUDICE TO THE INSTRUCTIONS LAID DOWN IN THE LOGBOOK OF THE EUROPEAN COMMUNITIES ALL RADIO MESSAGES TRANSMITTED IN ACCORDANCE WITH POINTS 3 TO 5 SHALL BE RECORDED IN THE SAID LOGBOOK . 7 . NATIONAL CONTROL AUTHORITIES COMPETENT TO RECEIVE THE COMMUNICATIONS MENTIONED IN POINT 3 : 1.2FRANCE : CROSS A CHATEAU LA GARENNE F-56410 ETEL TELEX : CROSSAT 950519 IRELAND : NAVAL SUPERVISORY CENTRE HAULBOWLINE CORK TELEX : CORK 24924 UNITED KINGDOM : MINISTRY OF AGRICULTURE, FISHERIES AND FOOD GREAT WESTMINSTER HOUSE HORSEFERRY ROAD LONDON SW 1P 2AE TELEX : LONDON 21274 FISHLN // DEPARTEMENT OF AGRICULTURE AND FISHERIES FOR SCOTLAND CHESSER HOUSE GORGIE ROAD EDINBURGH EH11 3 AW TELEX : EDINBURGH 727696 SODAFS TUNA ( THUNNIDAE ) ( 1 ) THIS LIST DOES NOT IMPLY THAT ALL THE SPECIES REFERRED TO